Citation Nr: 0427747	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, including as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected right 
knee disability.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1953.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  The March 
2002 rating decision, in pertinent part, held that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a left hip disorder, 
denied service connection for a low back disorder as 
secondary to a service-connected right knee disability and 
denied an increased rating claim for right knee injury 
residuals.  In January 2004 the Board, in pertinent part, 
found that new and material evidence had been received to 
reopen the claim of entitlement to service connection for a 
left hip disability, and remanded that matter, as well as the 
claims for service connection for a low back disorder and for 
an increased rating for right knee injury residuals for 
additional development of the evidence.  

An additional pending appeal (seeking service connection for 
a right ankle disability) was resolved by the RO's grant of 
that benefit in February 2004.  


FINDINGS OF FACT

1.  The veteran's left hip disability is not shown to be 
related to service or to a service-connected disability.

2.  The veteran's low back disability is not shown to be 
related to service or to a service-connected disability.

3.  The veteran's service connected right knee disability is 
manifested by postoperative arthritic changes and limitations 
(even with pain considered) of extension to no more than 10 
or 12 degrees or flexion to less than 100 or 107 degrees; 
there is currently no subluxation or instability, and the 
knee is not ankylosed.  

CONCLUSIONS OF LAW

1.  Service connection for a left hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).

3.  A rating in excess of 30 percent is not warranted for 
right knee injury residuals.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5257, 5258, 5260, 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claims have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the March 2002 RO rating decision and 
in a July 2002 statement of the case (SOC).  Letters of 
August 2001 (before the rating appealed), in addition to 
specifically mentioning "VCAA," informed the veteran of 
what type of evidence was necessary to prevail in his service 
connection and increased rating claims, and of his and VA's 
respective responsibilities in claims development.  The 
August 2001 letters advised the veteran to respond in 60 
days, and did not specifically advise the veteran verbatim to 
submit everything in his possession pertaining to his claims.  
However, the notice he was provided in March and April 2002 
advised him what type of evidence was pertinent, and what he 
was responsible for submitting (and by inference that he 
should submit it).  The letters also advised him to respond 
in 30 days, and went on to inform him that evidence submitted 
within one year would be considered.  The Board's January 
2004 remand further advised the veteran of the posture of his 
claim.  The February 2004 SSOC also advised him, on page two, 
to "provide any evidence [in his] possession that pertains" 
to his claims.  Further notice in these circumstances would 
serve no useful purpose.  The veteran is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded several VA 
examinations, including pursuant to the January 2004 Board 
remand.  The record is complete.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  

Factual Basis

The veteran contends that he has left hip and low back 
disorders due to his service-connected right knee disability.  
See VA Form 21-4138, received in August 2001.  He also claims 
that his service-connected right knee disability has "grown 
much worse."  Id.  

The veteran's service medical records do not show any 
complaints of, or treatment for, either left hip or low back 
problems.  Right knee sprain was diagnosed in October 1953.  

A private medical record dated in March 1980 shows that the 
veteran underwent right knee arthroscopic surgery for major 
ligamentous reconstruction.

A private medical record dated in January 1981 shows a 
diagnosis of right knee ligamentous instability and 
osteoarthritis.  

In March 1984 the veteran complained of left hip pain; no 
diagnosis was given.  

A December 1990 private X-ray revealed extreme degenerative 
changes of the left hip.  

A November 1991 letter from a private physician indicates 
that the veteran's right ankle pain was at least 30 percent, 
and as high as 50 percent, responsible for his left hip 
problems.  

On VA orthopedic examination in August 1993 degenerative 
arthritis of the right knee with limitation of motion was 
diagnosed.  

In a letter dated in January 2002 a private physician opined 
that the veteran's left hip degeneration was a direct result 
of injuries to his [right] foot and ankle.

On VA orthopedic examination, later in January 2002, the 
veteran complained of continuing right knee pain.  He also 
gave a history of left hip replacement in 1991 and of back 
problems.  Medial and lateral ligaments were intact.  The 
diagnoses included severe degenerative changes of the right 
knee, status post surgery, with a loss of 40 degrees of 
flexion and 10 degrees of extension; total left hip 
replacement; and mild to moderate changes of the lumbar 
spine.  The examiner opined that there was "probably" no 
connection between the veteran's service-connected right knee 
and his left hip and back disorders.  In light of the 
veteran's expressing disagreement with his finding concerning 
a connection between his right knee and left hip and back 
disorders, the examiner sought a second opinion.

A VA fee-basis examination report, dated later in January 
2002, represents the "second opinion" that had been sought.  
The veteran was examined and his compete medical history was 
reviewed.  Examination of the right knee revealed flexion was 
limited to 107 degrees and extension was limited by 12 
degrees.  There was no gross laxity of the anterior or 
posterior cruciate ligaments or of the medial of lateral 
collateral ligaments.  Subpatellar crepitus was noted.  Total 
left hip replacement secondary to severe degenerative 
arthritis of the left hip, severe degenerative arthritis of 
the lumbosacro-coccygeal spine and moderately severe 
degenerative arthritis of the right knee were diagnosed.  The 
examiner opined that while there was a "possibility" that 
the veteran's left hip and lumbar spine problems were 
secondary to gait abnormalities brought about by his right 
lower extremity problems [knee, foot and ankle], the 
"probability" was that the left hip and lumbar spine 
problems were related to his generalized arthritis rather 
than to his antalgic gait.  The examiner added that the fact 
that the veteran required total left hip replacement and not 
total right hip replacement (though right hip arthritis is 
documented) made him believe that the bilateral hip arthritis 
was not related to the veteran's right lower extremity 
problems.  

A private physician opined in March 2002 that it was 
"possible" that the veteran's lack of use of his right leg 
and overuse of his left leg could have caused his left hip to 
degenerate.  

In an August 2002 letter, a private physician reported he 
examined the veteran in October 2001, and attributed the 
veteran's left hip problems to his right foot and right knee 
disorders.  

On February 2004 VA orthopedic examination the examiner 
reviewed the veteran's complete medical file.  The veteran 
claimed that his right knee disorder had worsened since his 
January 2002 VA examination.  He complained of feeling 
increased instability and of slipping and clicking of his 
right knee.  Examination revealed range of motion findings 
indicating active and passive flexion to approximately 110 
degrees.  The examiner also noted that the veteran lacked 10 
degrees of extension due to pain and stiffness.  Medial and 
lateral collateral ligaments, as well as anterior and 
posterior cruciate ligaments, were intact.  No locking on 
pivot testing was shown.  Severe right knee degenerative 
changes was diagnosed.  X-rays showed right knee degenerative 
arthritis.  The examiner noted that "DeLuca" examination 
translated to a loss of 40 degrees of flexion and 10 degrees 
of flexion, secondary to flare-ups with repetitions causing 
pain and stiffness.  
As to the veteran's claim that his left hip and low back 
problems had been caused by his service-connected right knee, 
the examiner noted several medical records on file which 
discussed the possibility of such a relationship, and opined 
that it was unlikely that the veteran's left hip and back 
conditions were related to either his service-connected right 
knee or the right ankle.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If arthritis is 
manifested to a compensable degree within one year following 
the veteran's separation from active duty, it may be presumed 
to have been incurred in service.  Service connection may be 
also granted for a disorder that is proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected right knee disability is 
rated under Diagnostic Codes (Code) 5010-5260.  Code 5010 
directs that the disability should be rated according to the 
limitation of motion of the affected joint.  Limitation of 
motion of the knee is rated under Code 5260 (for limitation 
of flexion, with limitation to 15 degrees warranting the 
maximum 30 percent rating, limitation to 30 degrees 
warranting a 20 percent rating, limitation to 45 degrees 
warranting a 10 percent rating, and limitation to 60 degrees 
warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Under Code 
5257, severe recurrent subluxation or lateral instability of 
the knee warrants the maximum 30 percent rating; moderate 
warrants a 20 percent rating; and slight warrants a 10 
percent rating.  Ankylosis of the knee is neither alleged, 
nor shown; consequently, Code 5256 (for ankylosis) does not 
apply. (Nor does Code 5262 for tibia and fibula impairment.)  

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X- ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) directs that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Left Hip

The veteran's claim of service connection for a left hip 
disorder is based on a theory that this disability is 
secondary to his service-connected right knee disability.
There is no evidence that a left hip disorder was manifested, 
incurred in, or aggravated in service, and the veteran does 
not argue otherwise.  Consequently, direct service connection 
for this disorder is not for consideration.  Likewise, there 
is no evidence that arthritis of the left hip was manifest in 
the first postservice year, so as to warrant consideration of 
the presumptive provisions for chronic diseases in 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has had a total left hip replacement due 
to severe arthritis in the hip.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by one of there being a service-connected 
disability to which the disability claimed may be related.  
That requirement is met, as the veteran has both right knee 
and right ankle disabilities which are service connected.  
However, there is conflicting medical evidence as to whether 
there is a nexus between the disability for which service 
connection is sought and disability which is already service 
connected.  An August 2002 private medical opinion attributed 
the veteran's left hip problems to his service-connected 
right knee disorder; and three private opinions (November 
1991 and January and August 2002) indicate that the left hip 
disability is related to a (now) service connected right 
ankle disorder.  Conversely, opinions on VA orthopedic 
examination in January 2002, VA fee-basis orthopedic 
examination (conducted later in January 2002) and VA 
orthopedic examination in February 2004, all are essentially 
to the effect that the veteran's left hip disorder is not 
related to his service connected disability.  

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Review of the private medical 
opinions which relate the veteran's left hip problems to his 
right ankle and/or right knee disorders revealed that the 
physicians did not base their respective opinions on 
"clinical data," such as the medical evidence associated 
with the claims files, as opposed to the three VA opinions 
(one, fee-basis) which all reflect an examination of the 
veteran and a review the complete medical record.  The March 
2002 opinion by a private physician indicating that it was 
"possible" that the veteran's lack of use of his right leg 
and overuse of his left leg could have caused his left hip to 
degenerate is not particularly probative, as it is couched in 
speculative language rather than in any degree of likelihood 
language.  Furthermore, the physician is not shown to have 
had an opportunity to review the complete medical record.  
The VA examiners also explained the rationale for their 
opinions; hence, those opinions are more persuasive.

As a layperson, the veteran is not competent to establish 
causation by his own observations/opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The preponderance of the evidence is against the proposition 
that the veteran's left hip disability was either incurred or 
aggravated in service or caused or aggravated by a service-
connected disability.  Accordingly, this claim must be 
denied.

Low Back

The veteran seeks service connection for a low back disorder 
based on a theory of causality similar to that claimed for 
the left hip.

There is no evidence that a low back disorder was incurred in 
or aggravated by active service, and the veteran does not 
argue otherwise.  Consequently, direct service connection for 
this disorder is not for consideration.  

As with the left hip, there is competent evidence (a medical 
diagnosis) of current disability.  Degenerative changes of 
the lumbar spine are diagnosed.  Likewise, it is established 
that the veteran has service-connected right knee and ankle 
disabilities.  He argues that his low back arthritis is due 
to his service-connected right knee disability, and should be 
service connected on a secondary basis.  The record is devoid 
of any medical opinion supporting this theory of causality.  
Opinions on VA orthopedic examination in January 2002, VA 
fee-basis orthopedic examination (also in January 2002) and 
VA orthopedic examination in February 2004 all were 
essentially to the effect that the veteran's low back 
problems are not related to his service connected disability 
of the right lower extremity.  As a layperson, the veteran is 
not competent to establish such causation by his own 
observations/opinion.  See Espiritu, supra.

The preponderance of the evidence is against the proposition 
that any current low back disability was either incurred or 
aggravated in service or was caused or aggravated by a 
service connected disability.  Accordingly, this claim must 
be denied.

Right Knee

The veteran's service connected right knee disability has 
encompassed symptoms such as subluxation and instability (he 
has had surgery including meniscectomy and ligamentous 
repair), as well limitation of motion resulting from 
arthritis in the knee joint.  Accordingly, the disability may 
be rated (separately) under diagnostic codes 5257 (for 
subluxation/instability), 5260 (flexion limitation), and 5261 
(extension limitation).  (Further potential Codes, including 
5256, 5258, and 5262 do not apply as the impairment required 
for those codes - ankylosis, semilunar cartilage, impairment 
of tibia and fibula -is not shown.)  The contemporaneous 
examinations, in 2002 and 2004 have shown that flexion is to 
either 100 or 107 degrees, even with pain considered as a 
limiting factor.  Such flexion limitation warrants only a 0 
percent rating under Code 5260.  Extension was found limited 
by either 10 or 12 degrees, warranting 10 or, very liberally, 
20 percent under Code 5261.  And neither examination found 
subluxation or instability; consequently, a compensable 
rating for such impairment is not indicated.

The disability picture presented provides absolutely no basis 
for granting the benefit sought, under any rating 
formulation.  The preponderance of the evidence is against 
this claim; and it also must be denied.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a low back disorder is denied.

A rating in excess of 30 percent for residuals of a right 
knee injury is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



